DETAILED ACTION
Claim Objections
Claim 17 is objected to because of the following informalities:  “compressed into” is believed to be in error for --compressed air into--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iizuka 4,766,721.
	In regards to Independent Claim 16, Iizuka teaches a method of operating a gas turbine engine (figure 1) having a compressor (1) and a combustor (3) downstream of the compressor, the combustor surrounded by a plenum (13), the method comprising: flowing compressed air from the compressor in the plenum (through line 11); bleeding a portion of the compressed air out of the plenum (through line 39) and feeding the bled portion to an external system of the gas turbine engine (flow from 39 enters exhaust line 42, Col. 3, ll. 59-64); 13determining that an fuel-to-air ratio is below a given threshold (controller 101 receives a load signal, and controls valve 100 based upon fuel-air ratio, Col. 4, ll. 49-55); and bleeding an additional portion of the compressed air out of the plenum and into a discharge region outside of the plenum (opening amount of valve 100 is variable, Col. 4, ll. 49-55, where degree of opening versus load is shown in figure 3).
	Regarding Dependent Claim 17, Iizuka teaches flowing the portion of the compressed air into a first air conduit (39) connecting the plenum to the external system (39 connects 13 to 42, Col. 3, ll. 59-64).
	
Allowable Subject Matter
Claims 1-15 are allowed.
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  prior art fails to teach, in combination with the other limitations of independent claim 1, a second flow passageway defined between the inlet and a second outlet of the at least two outlets, the second flow passageway connected to a discharge region outside of the plenum, wherein a flow valve is disposed within the second flow passageway; prior art fails to teach, in combination with the other limitation of independent claim 8, a second air conduit with a second outlet fluidly connected to a discharge region outside of the plenum, with a flow valve in fluid communication with the second air conduit; and prior art fails to teach, in combination with the other limitations of dependent claim 18, bleeding of the additional portion includes flowing the additional portion into a second air conduit stemming from the first air conduit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741